Citation Nr: 1338646	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stomach muscle injury (hereinafter "stomach disability").  

2. Entitlement to service connection for a stomach disability.  

3. Entitlement to service connection for pes planus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (hereinafter "ACDUTRA") and inactive duty for training (hereinafter "INACDUTRA") in the U.S. Marine Corps Reserve (hereinafter "USMCR"), from January 1957 to October 1960, including a verified period of ACDUTRA from June 16, 1957 to June 29, 1957.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2009 rating decision, and a July 2010 rating decision, issued in August 2010 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Houston, Texas.  In March 2009, the RO denied the claim for service connection for a stomach disability.  In July 2010, the RO denied claim for entitlement service connection for pes planus.  

During the pendency of the appeal, the Veteran requested a videoconference hearing at the RO before a Veteran's Law Judge (hereinafter "VLJ").  In January 2013, the Veteran was scheduled for a videoconference hearing; however, he failed to report for the scheduled hearing.  He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. 20.702(d) (2013).  

In a statement from the Veteran, received in February 2010, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, previously claimed as a breathing problem, was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a stomach disability and for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a stomach disability was denied by an unappealed rating decision in May 1994, of which the Veteran was advised in May 1994.  

2. The evidence received since the May 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for a stomach disability and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The unappealed May 1994 rating decision, which denied service connection for a stomach disability, is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2013).  

2. New and material evidence has been received, and the claim for service connection for a stomach disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection for a stomach disability.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran is seeking to reopen his claim for service connection for a stomach disability.  The Board acknowledges that in the March 2009 rating decision, although the RO identified that the Veteran's claim for a stomach disability was in fact a request to reopen the claim, the RO failed to adjudicate the Veteran's claim as a request to reopen a claim of service connection for a stomach disability, but rather treated it as a claim for service connection for a stomach disability in the body of the decision.  However, to the extent that the Veteran is again claiming service connection for a "stomach" disorder, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board presently reopens the claim and the Veteran is not prejudiced by such action.  

In a May 1994 rating decision, the RO denied entitlement to service connection for a stomach disability on the basis that a pulled stomach muscle injury was not shown in records of treatment during the dates of the Veteran's USMCR reserve status.  The May 1994 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  At the time of this denial, the pertinent evidence of record included the Veteran's service treatment records and private treatment records, along with the Veteran's written statements.  

Evidence submitted since the May 1994 rating decision, includes written statements from the Veteran, and VA and private treatment records.  

The Veteran sought to reopen his claim in August 2008.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1994 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, VA and private treatment records show ongoing treatment for gastrointestinal symptomatology, including anorexia in 2006; and hiatus hernia, moderately severe erosive gastritis, a ring present in the distal third of the esophagus, and gastroesophageal reflux disease (hereinafter "GERD") in 2006, 2007, 2008 and 2013.  Moreover, the Veteran has presented various written statements in support of his claim, which have included description of the development of his stomach disability and associated symptomatology, and his contention that his stomach disability had its onset during his ACDUTRA.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms of his claimed stomach disability, such as stomach pain, acid reflux, and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran, along with VA and private treatment records showing current treatment for a stomach disability and related gastrointestinal pathology, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed stomach disability, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

For these reasons, the Board finds that the additional evidence received since the May 1994 rating decision warrants a reopening of the Veteran's claim of service connection for a stomach disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability and, to that extent only, the claim to reopen is granted.  


REMAND

In various written statements, the Veteran asserts that he currently has pes planus that is related to his service in the USMCR.  He also asserts that in approximately July 1957, when he was en route to the Marine Corps Training Center in San Diego, California, he became ill from stomach cramps, nausea and continued vomiting.  He claims that he was admitted to the U.S. Naval Hospital emergency room, where he was evaluated and treated with enemas, which failed to resolve his symptoms.  He claims that over the 3 years that followed, he continued to experience stomach cramps, nausea and vomiting, for which he underwent treatment at the "John Sealy U.S. Public Health Hospital."  He reports that he continues to experience stomach symptoms of cramps, nausea and vomiting since his separation from service.  

The service treatment records show that on entry into service in January 1957, the Veteran was observed to have pes planus 1st degree not considered disabling.  Also, an undated Report of Medical History reflects the Veteran indicated he experienced cramps in his legs occasionally, which were relieved by rubbing and exercise.  On Report of Medical History for the purpose of retention in the USMCR, dated in April 1960, the Veteran again indicated that he experienced cramps in his legs, and it was noted that this was non-disabling.  The service treatment records are without findings of any stomach problems; however, the Veteran is competent to assert that he experienced stomach symptoms while in transit to his ACDUTRA in 1957, and there is no reason to doubt his credibility at this time.  

Post-service VA and private treatment records show that the Veteran has been treated for cramping in both feet in 2003; and that he has been treated for a number of stomach issues including melena versus hematochezia, possible diverticulosis in 1992; mid-epigastric mass; anorexia in 2006; GERD since 2006; and hiatus hernia, moderately severe erosive gastritis, a ring present in the distal third of the esophagus in 2013.  However, no VA examination and medical opinion has been obtained to determine the nature and etiology of the current stomach disability and pes planus.  Moreover, no opinion as to whether or not the Veteran's pes planus was worsened during the period of ACDUTRA, or if any worsening was caused by the period of ACDUTRA, has been obtained.  Such opinions should be obtained on REMAND.  

The Veteran has reported ongoing treatment at various VA medical facilities, including the Galveston, Texas and Houston Texas VA Medical Centers (hereinafter "VAMCs").  Any recent outstanding treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must attempt to obtain copies of any outstanding VA treatment records not yet associated with the claims file, to specifically include any VA treatment records from the Galveston and Houston VAMCs.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.  

2. The RO/AMC must arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any stomach pathology diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder. The examiner is asked to confirm whether paper and/or electronic records were available for review. 

After reviewing the claims files, including the Veteran's written statements, the examiner should identify all gastrointestinal pathology noted in the record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal pathology, to specifically include a stomach disability, had its onset during service, or is otherwise causally related to any event or circumstance of a qualifying period of his USMCR service.  The examiner is advised that for the purpose of determining the Veteran's active duty service, active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. The RO/AMC must arrange for a VA examination with an appropriate clinician to determine the nature and etiology of the Veteran's pes planus.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, including the Veteran's written statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current pes planus that preexisted the Veteran's ACDUTRA worsened during a qualifying period of service or is otherwise related to such period of ACDUTRA.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims for service connection.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


